DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/26/2021 has been entered. Claims 2, 12 and 16 have been canceled. 
Claims 1, 3-11, 13-15 and 17-23 are presented for examination. 

Allowable Subject Matter
Claims 1, 3-11, 13-15 and 17-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 2/26/2021 regarding claims 1, 11 and 15 are considered persuasive. Accordingly, the prior art fails to disclose:
i. a method performed by at least one processor of an information processing device as recited in claim 1, and the method comprising: 
dividing, by the at least one processor, a predetermined region used for generating a two- dimensional code into an image region and an encoding region that does not overlap the image region; 
setting, by the at least one processor, a first image in the image region;
setting, by the at least one processor, at least one code element used for storing data information in the encoding region, aggregating, by the at least one processor, code elements of the two-dimensional code to obtain at least two elongated regions, wherein the image region is located between the at least two elongated regions; and 
radially arranging, by the at least one processor, the at least two elongated regions around the image region.

at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate as instructed by the computer program code, the computer program code comprising: 
dividing code configured to cause the at least one processor to divide a predetermined region used for generating a two-dimensional code into an image region and an encoding region that does not overlap the image region; 
first setting code configured to cause the at least one processor to set a first image in the image region;aggregating code configured to cause the at least one processor to aggregate code elements of the two-dimensional code to obtain at least two elongated regions, wherein the image region is located between the at least two elongated regions, and arrangement code configured to cause the at least one processor to radially arrange the at least two elongated regions around the image region.
iii. One or more non-transitory computer readable storage medium storing computer readable instructions as recited in claim 15 , the computer readable instructions, when executed by one or more processors of a device, cause the device to: 
divide a predetermined region used for generating a two-dimensional code into an image region and an encoding region that does not overlap the image region;
 set a first image in the image region;
set at least one code element used for storing data information in the encoding region; 
aggregate code elements of the two-dimensional code to obtain at least two elongated regions, wherein the image region is located between the at least two elongated regions; and 
radially arrange the at least two elongated regions around the image region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887